.
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (2008/0316398) in view of Song et al. (2004/0095521) and supported by Tran (6,100,858) and Naka et al. (2006/0187183)Regarding claim 1, Woo et al. teach in figure 2 and related text a display device comprising: 
a white sub-pixel W; 
a red sub-pixel that is adjacent to the white sub-pixel; 
a blue sub-pixel B that is adjacent to the white sub-pixel; 

a light shielding portion 112, 122 disposed on at least a light extraction side of the white sub-pixel, 
wherein the light shielding portion includes a first part 122 disposed between the white sub-pixel and the red sub-pixel, and a second part (another part of 122) disposed between the white sub-pixel and the blue sub- pixel, 
the first part has a first portion (the size of said first portion is arbitrarily chosen) protruding in a direction toward the red sub-pixel from the white sub-pixel, and the second part has a second portion (the size of said second portion is arbitrarily chosen) protruding in a direction toward the blue sub-pixel from the white sub-pixel, 
a size of the first portion is different (chosen to be different) from a size of the second portion, and 
each of the white, the red, the blue and the green sub-pixels respectively includes a light emitting element (inherently therein).
Woo et al. do not explicitly state that each of the white, the red, the blue and the green sub-pixels respectively includes a light emitting element.

Regarding claim 11, Woo et al. teach in figure 2 and related text a display device comprising: 
a plurality of sub-pixel groups arranged in a matrix form; and 
a light shielding portion 112, 122 disposed on a light extraction side of the sub-pixels, 
wherein each of the sub-pixel groups include: 

a red sub-pixel R including a red color filter 114a, and being adjacent to the white sub-pixel; 
a blue sub-pixel B including a blue color filter 114c, and being adjacent to the white sub- pixel; and 
a green sub-pixel G including a green color filter 114b, and being adjacent to the blue sub- pixel, 
wherein the light shielding portion includes a first part 122 disposed between the white sub-pixel and the red sub-pixel, and 
a second part (another part of 122) disposed between the white sub-pixel and the blue sub- pixel, 
the first part overlaps with a first edge of the red color filter, and the second part overlaps with a first edge of the blue color filter, 
a first edge of the green color filter is in contact with a second edge of the blue filter in a boundary between the green-pixel and the blue sub-pixel, 
the first part has a first portion protruding in a direction toward the red sub-pixel from the white sub-pixel, and the second part has a second portion protruding in a direction toward the blue sub-pixel from the white sub-pixel, 
a size of the first portion is different from a size of the second portion, and 
each of the white, the red, the blue and the green sub-pixels respectively includes a light emitting element (inherently therein).
Woo et al. do not explicitly state that each of the white, the red, the blue and the green sub-pixels respectively includes a light emitting element.
Song et al. teach in figure 10 and related text that each of the white, the red, the blue and the green sub-pixels respectively includes a light emitting element.
Tran, Naka et al., Song et al. and Woo et al. are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Woo et al. Li because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have each of the white, the red, the blue and the green sub-pixels respectively includes a light emitting element in Woo et al.’s device, in order to be able to operate the device in its intended use.

Naka et al. is cited to provide evidence that an LCD device can include emissive sub-pixels, and Tran is cited to provide evidence that pixels can consist of light emitting devices such as light emitting diodes (LEDs) or liquid crystal display (LCD) segments.
Tran teaches, for example, in column 3, lines that “The pixels will most commonly consist of light emitting devices, such as light emitting diodes (LEDs) or liquid crystal display (LCD) segments”.
Naka et al. teach in figure 1 and paragraph [0037] that “there is provided a method of driving a liquid crystal display device including a light source; a liquid crystal panel; and at least one driving circuit, wherein the light source includes three kinds of light emitting elements each emitting light corresponding to a color out of three colors of red, green, and blue” (emphasis added).

Regarding claim 2, Woo et al. teach in figure 2 and related text that a width of the red sub-pixel is different from a width of the white sub-pixel, and a width of the blue sub-pixel is different from a width of the green sub-pixel.

Regarding claim 3, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the width of the red sub-pixel larger than the width of the white sub-pixel, and the width of the blue sub-pixel larger than the width of the green sub-pixel in Woo et al.’s device, in order to adjust the light emitting characteristics of the device according to the requirements of the application at hand.

Regarding claim 4, Woo et al. teach in figure 4 and related text that heights of the white, the red, the blue and the green sub-pixels are substantially the same.

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the widths of the white and the blue sub-pixels are substantially the same, and the widths of the red and the green sub-pixels are substantially the same in Woo et al.’s device, in order to adjust the light emitting characteristics of the device according to the requirements of the application at hand.



Regarding claim 7, Woo et al. teach in figure 2 and related text that the red sub-pixel is adjacent to the white sub-pixel at a first side of the white sub-pixel, and the blue sub-pixel is adjacent to the white sub-pixel at a second side of the white sub-pixel that is different from the first side.

Regarding claim 8, Woo et al. teach in figure 2 and related text that the first side is perpendicular to the second side.

Regarding claim 9, Woo et al. teach in figure 2 and related text that the light shielding portion 122 further includes a third part disposed on a third side of the white sub-pixel, the third side being different from the first and the second sides, and the third part has a third portion protruding toward a direction perpendicular to the third side.

Regarding claim 10, Woo et al. teach in figure 2 and related text that includes another red sub- pixel adjacent to the white sub-pixel at the third side, wherein the third portion is protruding in a direction toward said another red sub-pixel from the white sub-pixel.

Regarding claims 12 and 13, Woo et al. teach in figure 5 and related text that the sub-pixel groups and the light shielding portion are arranged such that: a color separation is 
wherein the light shielding portion does not overlap with the first edge of the green color filter that is in contact with the second edge of the blue filter.

Regarding claim 14, Woo et al. teach in figure 2 and related text that the light shielding portion 122 has a plurality of light shielding films, and each of the light shielding films surrounds a respective white sub-pixel of each of the sub- pixel groups.

Regarding claim 15, Woo et al. teach in figure 2 and related text that the first part and the second part are portions of one of the light shielding films.

Regarding claim 16, Woo et al. teach in figure 2 and related text that the red sub-pixel R is adjacent to the white sub-pixel W at a first side of the white sub-pixel, and the blue sub-pixel B is adjacent to the white sub-pixel at a second side of the white sub-pixel that is different from the first side.

Regarding claim 17, Woo et al. teach in figure 2 and related text that the light shielding portion further includes a third part disposed on a third side of the white sub-pixel, the 

Regarding claims 18 and 19, the combined device includes (see e.g. figure 1 of Woo et al. and figure 10 of Song et al.) the light emitting element of each of the white, the red, the blue and the green sub-pixels respectively includes: a first electrode electrically connected to a drive transistor, a second electrode, and a light emitting layer disposed between the first and the second electrodes, and
	wherein the drive transistor, the first electrode, the light emitting layer, the second electrode, a corresponding one of the red, the green or the blue color filters, and the light shielding portion are disposed on a substrate in this order.

Regarding claim 20, Woo et al. teach in figure 2 and related text that each of the sub-pixel groups corresponds to respective one of pixels, each of the pixels consisting of the white, the red, the blue and the green sub-pixels.

Response to Arguments
1.	Applicants argue that neither Woo, nor Song teach that “a size of the first portion is different from a size of the second portion”, because “As can be seen from Woo FIG. 2, on which the Office relies and which is reproduced below in pertinent part for reference, Woo's alleged first portion is the same size as the alleged second portion”.

1.	The term portion means “a part of a whole”.  That is, the term “portion” has a subjective size whose boundaries are not explicitly defined. Therefore, the first portion and the second portion can be chosen such that a size of the first portion is different from a size of the second portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
1/19/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800